Citation Nr: 1452778	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for Ebstein's anomaly with tricuspid regurgitation post-operative (herein after a heart disability).

2. Entitlement to service connection for a lung disability as due to a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1991 to July 1995 and from February 2000 to June 2007, with additional reserve service.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In January 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. The Veteran's heart disability is a congenital defect that clearly and unmistakably pre-existed service, and was not subject to a superimposed injury that caused additional disability.

2. During the pendency of the appeal, the evidence does not show that the Veteran has had a diagnosis of a lung disability, to include as due to his heart disability.  





CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2014); VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (Oct. 30, 1990).

2. The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by way of a letter dated in November 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Further, the Veteran was provided VA examinations in  February 2008, January 2009, and July 2010 in relation to his claims of entitlement to service connection for heart and lung disabilities.  The Board finds these examination reports to be adequate as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, pursuant to a July 2011 Board remand, the Veteran was afforded another VA examination in relation to his claim of entitlement to a heart disability in September 2011.  While the Veteran has asserted that this examination was inadequate based on the examiner's lack of thoroughness, a review of the examination report shows that the examiner adequately addressed the Board's questions posed in the July 2011 remand directives.  As such, the Board finds that the September 2011 examination and opinion are adequate and substantially comply with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

Additionally, the Veteran was afforded a hearing before a member of the Board in January 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the January 2011 hearing, the VLJ explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability permanently aggravates another condition.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2014).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711  )(Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury.)  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).

The Veteran contends that he is entitled to service connection for a heart disability, as his pre-existing heart disability was permanently aggravated by his active service.  Further, the Veteran contends that he is entitled to service connection for a lung disability as secondary to his heart disability.  

A review of the STRs from the Veteran's first period of active service show that on February 1991 enlistment examination, the Veteran denied any history of heart trouble or murmur, as well as any pulmonary symptomatology.  The Board notes that the report of the February 1991 clinical examination is not available for review; however, on June 1995 separation examination, the Veteran's heart, lungs, and chest were noted to be clinically normal and there is no indication from the remaining STRs that the Veteran was treated for any symptoms related to a heart or lung disability while on his first period of active service.  

Between his periods of active service, the Veteran had a period of service with the United States Navy Reserves.  Records from his reserve service show that in January 1998, the Veteran was seen for a heart murmur, at which time findings consistent with Ebstein's Anomaly were noted.  It was noted that such condition appeared to be well maintained with only mild right ventricular enlargement.  

A review of the STRs from the Veteran's second period of active service show that his Ebstein's Anomaly continued to be well maintained or asymptomatic until July 2005, when he began experiencing symptoms of shortness of breath, dyspnea on exertion, and decreased exercise tolerance.  An echocardiogram showed enlargement of the right atrium and ventricles.  As a result of his symptoms, the Veteran was transferred to the continental United States from his duty station in Iceland for treatment.  In August 2005, the Veteran underwent a tricuspid valve repair, with a subsequent operation approximately a week later after the first procedure failed to correct the problem.  However, the Board notes that the Veteran has continued to complain of right sided chest pain, and other symptomatology, associated with his Ebstein's Anomaly.  

Additionally, the Board notes that a review of the STRs does not show that the Veteran complained of or was treated for a lung disability.  The Board notes that the Veteran complained of symptoms of shortness of breath; however, these symptoms were attributed to his heart disability.  Further, on March 2006 chest X-ray, no pulmonary process was identified.  

The Veteran was afforded a VA examination in February 2008.  At that time it was noted that the Veteran had been diagnosed with a heart murmur at age 5, which was benign, and that in July 1991, while on active service, a benign heart murmur was again noted.  The examiner noted the Veteran's January 1998 diagnosis of Ebstein's Anomaly and his July 2005 symptomatology onset, and subsequent treatment.  On X-ray, the Veteran's lung fields were clear, his heart was not enlarged, the replaced valve was present, and there was no pleural effusion or pulmonary edema.  The examiner did not provide an opinion with regard to service connection.  

The Veteran was afforded another VA examination in January 2009.  The examiner reviewed the Veteran's claims file, noting the above reported history, and also noted that the Veteran had undergone an October 2008 stress test, which was within normal limits (per the Veteran's reports).  The examiner noted that the Veteran's cardiac clinical examination was within normal limits and opined that the Veteran's cardiac condition was caused by or a result of a congenital anomaly and had been appropriately treated with successful surgical intervention.  

The Veteran was afforded another VA examination in July 2010.  A review of the claims file and medical records was conducted and the examination report summarized the Veteran's cardiac treatment history.  Following appropriate testing, the examiner noted that the Veteran's heart and pulmonary function were normal, but that the Veteran did have residual symptoms from his Ebstein's Anomaly and subsequent tricuspid valve surgery that included lack of stamina, fatigue, and shortness of breath due to severe depression of the right ventricular systolic function.

Pursuant to the Board's July 2011 remand, the Veteran was afforded another VA examination in September 2011.  At that time, the examiner was simply asked to opine whether the Veteran's heart disability was a congenital disease or defect, and if the Veteran suffered any additional disability as a result of his active service.  After review of the claims file and interview with the Veteran, the examiner opined that the Veteran's heart disability, Ebstein's Anomaly, was a congenital defect that could present with symptoms at any time, from birth on, and the natural progression can be mild to severe.  With regard to whether the Veteran's heart disability suffered any superimposed disease or injury during active service, the examiner noted that Ebstein's Anomaly is subject to physical stress of whatever type that can worsen the symptoms of valvular insufficiency.  However, the examiner opined that upon review of the Veteran's STRs, there was no indication he suffered abnormal stress or aggravation and noted that adults with Ebstein's Anomaly usually present with progressive cyanosis, decreased exercise tolerance, fatigue, or right-sided heart failure.  

Post-service VA and private treatment records show that the Veteran continues to receive treatment related to his heart disability.  In a March 2010 letter, the Veteran's private cardiologist, Dr. P.R., questioned the advisability of the Veteran's initial admission onto active service and whether his heart condition was closely monitored.  However, Dr. P.R. admitted that he could not state whether the Veteran's military service actually aggravated or deteriorated his condition of Ebstein's Anomaly.  

Based on the evidence of record, particularly, the January 2009 and September 2011 VA examination reports, the Board finds that the Veteran's heart disability is a congenital defect that pre-existed his active service, and as such does not warrant service connection unless it is shown that such defect was subjected to a superimposed disease or injury which created additional disability.

The various VA examination reports of record, as well as the Veteran's STRs, show that his heart disability was well managed and asymptomatic until 2005.  As noted above, in August 2005, the Veteran required surgical intervention and has since had residual symptoms related to his heart disability.  The January 2009 VA examiner opined that the Veteran's heart disability was treated appropriately and successfully and the September 2011 VA examiner noted that Ebstein's Anomaly could become symptomatic at any time after birth and typically presented in adults as progressive cyanosis, decreased exercise tolerance, fatigue, or right-sided heart failure, the symptoms experienced by the Veteran in 2005 and currently.  The Board acknowledges that the Veteran's private cardiologist questioned whether the Veteran's heart disability was appropriately treated while on active service; however, he did not specifically point out any deficiencies in his treatment.  As such, the Board can surmise, that the Veteran's Ebstein's anomaly presented in a characteristic manner for such a congenital defect and was treated appropriately, without any superimposed disease or injury creating additional disability.

The crux of the Veteran's argument is he feels that the military did not properly monitor his medical condition, and that this caused aggravation of his heart disability.  However, he also testified that when he rejoined the military in 2000 he had absolutely no physical restrictions imposed by his doctors, so it's not clear exactly how the military failed him in this respect, when his condition did not warrant continued monitoring or restriction of his physical activities (even after the diagnosis he testified that he worked as a fire fighter and continued his duties in the Reserves).  He also testified that even after a couple years back on active duty, he still wasn't having any physical symptoms or any problems at all - until symptoms began in late 2004.  Regardless, the importance of the fact that his heart condition is a congenital defect is that service connection is only warranted if there was some type of superimposed disease or injury during service.  Here, there is no evidence of such.

Further, the medical evidence of record, including the VA examination reports and the VA and private treatment records provide no indication that the Veteran has been diagnosed with a lung disability, to include as due to his heart disability.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As the Veteran does not have a diagnosis of a lung disability, service connection for such is not warranted.  

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's heart disability, which is a congenital defect, was subject to superimposed disease or injury which created additional disability as a result of his active service and the evidence does not show that he has a current lung disability.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Ebstein's anomaly with tricuspid regurgitation post-operative is denied.

Entitlement to service connection for a lung disability as due to Ebstein's anomaly is denied. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


